UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OFUnited
                                                                          TEXAS States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
Brooke Adams,           ct   al.,             §                                        June 17, 2019
                                              §                                     David J. Bradley, Clerk

                    Plaintiffs,               §
                                              §
versus                                        §                     Civil Action H-rS-3948
                                              §
Fan Chen,   ct   al.,                         §
                                              §
                    Defendants.               §

                                     Findings ,Jf Fact


    r.      Brooke Adams and Weston Piper le<.sed a townhouse at 726 North Shepherd
            Drive, Houston, Texas 77007, on February r5, 2017, for one year. The
            landlord was Fan Chen; Ruikun Tao was the property manager. Chen and Tao
            are married.


    2.      The lease allowed Adams and Piper 1:0 have a dog. They did. For it, they paid
            a $250 pet deposit. On December 4, 2.017, Adams and Piper brought a second
            dog into the house for Adams's emot:ional support.


    3.      Adams had been diagnosed with mental health complications before she got the
            emotional support animal. On December 6, 2017, Adams gave Chen a copy of
            the second dog's emotional-support ':ertificate. Although she was not obliged
            to supply a deposit for a service animal, Adams offered to pay a second pet
            deposit for this new dog. Through Tao, Chen rejected this offer.


    4·      On December 7, 2017, Chen posted a notice to vacate on the door of the
            townhouse. On December 20, 2017, he posted a second notice to vacate.


    5·      On December 22, 2017, an eviction lawsuit was filed by Chen against Adams
            and Piper. It was sent to mediation.
6.     On December 3I, 2.0I7, Adams and Piper moved from the townhouse.


7·     Chen filed a second eviction lawsuit onjanuary I7, 20I8- I8 days after the
       tenants vacated. It was dismissed as moot.


8.     Chen and Tao set about a cluster of mean, irrational attacks on their former
       tenants. Chen's law firm- Nguyen b Chen, L.L.P.- was the vehicle for some.
       Under oath, Chen said that a lawyer at his firm billed Chen $975.00 in fees and
       costs for the first eviction suit that rad one hearing and an order to mediate.
       While that suit was pending, Chen billed himself$8,997.28 in legal fees for the
       second suit that was dismissed - on the same day that it was filed - as wholly
       duplicative of the initial suit.


9·     Chen paid a broker $2,500 to find a tmant. The broker found one immediately
       and the new tenant moved into the townhouse on] anuary I 9, 20 I 8, at the same
       rate.


Io.    Chen and Tao did not reasonably ace ommodate Adams's mental health needs.
       To the contrary of anything suggest[ng accommodation, buttressed by some
       personal delusion, Tao launched a de!;picable campaign tormenting Adams and
       Piper as well as those who were lSsociated with Adams. Chen cravenly
       supported her through the trial.


I I.   Despite having found new tenants, Chen and Tao continued their malevolent
       character assassination against Adams and Piper by (a) accusing, and
       threatening to sue, people who had pllotographed Adams in the townhouse of
       copyright violations; (b) filing grievances against the nurse who wrote the first
       health note for the second dog; (c) te:ling people whose products she had been
       hired to sponsor that she had cheate f on her taxes, abused her children, and
       was a drunk; and (d) told her new landlord that she was all of these things.
12.    For the copyright letter, Tao took a letter from their outside counsel and
       doctored it to be her copyright claim. She used his letterhead and his signature,
       but the text was pure Tao.


13.    On April 26, 2org, Chen and Tao filed a fraudulent report with the Texas
       Department of Family and Protective Services accusing Adams and Piper of
       sexually abusing their children. The g;rounds were that she had posted a picture
       of her bathing her infant, and that the:rr were using drugs and alcohol around the
       children. Her knowledge of drunkenness was that, in one picture Adams had
       posted, she is shown holding a glass cf wine. The report also included frivolous
       allegations of prostitution, drug tram.cking, and tax evasion. The TDFPS case
       worker's investigation found no evidence to support any ofTao's allegations,
       recommended the case be closed on April3o, 2or8, and the TDFPS closed the
       case on May 3, 2or8.


14.    Chen and Tao filed a complaint against Adams's nurse practitioner, Crystal
       Janke, with the Texas Medical Board.


r 5·   The evidence, including Tao's trial testimony, shows that Tao has had three
       different stories of how she learned cf the second dog.


r6.    Chen and Tao attacked Adams and Piper on imaginary, lurid claims. These
       were provoked by something other than the second dog. None of these
       reprehensible intrusions and slanden would have been taken by a reasonable,
       similarly situated landlord - not even by an exceptionally grouchy neighbor.


17.    When Chen was on the stand, he wculd look at Tao for signals of the answer.
       Tao was shaking her head or nodding. When the court told them to stop, he
       denied that he had been responding tc signals from Tao. The signals continued.


r8.    Adams did not violate the lease by using the townhouse for "business of any
       type" by using the internet to sell her wrestling outfits or other clothes. Chen's
       position on this clause would forbid a tenant from (a) checking her office e-mail
      from a computer at home,    (b) havinl; business associates to dinner, (c) using
      the internet to buy business-related equipment, or (d) lying in bed worrying
      about last month's sales figures.


19.   There was no morals clause in the lease. If it had one, nothing Adams had done
      at home or in her life would have been covered by a strict good-behavior clause.


                             Conclusions of Law

I.    Adams and Piper did not breach the lease.


2.    Chen and Tao breached the lease. Th·!Y operated as one and ratified each others
      acts.


3.    The second dog is an emotional support animal under the Fair Housing Act.
      Chen and Tao violated the Fair Hocsing Act by actively refusing reasonable
      accommodations for Adams's disabilities.


4-    Chen and Tao retaliated against Ad:lms and Piper for something other than
      their occupancy of the townhouse. 1be reaction to the new dog and Adams's
      insistence that the dog and she were properly covered by the housing law
      incited Tao to refuse accommodation and even the second deposit that Adams
      offered. Tao was not going to tolerate Adams's being firm in her assertion ofher
      rights and her current offer to pay the deposit to keep the peace.


5·    Adams and Piper are not liable for fee:;, costs, damages, or losses that Chen and
      Tao incurred and pretended to incur after they moved out of the townhouse.


6.    Chen and Tao will not recover their attorney's fees or court costs.


7·    Adams and Piper will recover their attorney's fees, court costs, and prejudgment
      interest from Chen and Tao under paragraph 29 of the lease.
8.       Through their counsel, Chen and Tao must return the security deposit of
         $2,495 to Adams's and Piper's counsel within 14 days of the entry of the
         judgment.


9·       Chen and Tao must retract their statements to the three photographers, the
         new landlord, Velvet Dolls, TDFPS, and the Texas Medical Board. Because "[a}
         person ... who acts in bad faith or with malicious purpose in reporting alleged
         child abuse or neglect is not immune rom civil or criminal liability," I Chen and
         Tao must immediately resolve any repercussion from the TDFPS or the State of
         Texas that derive from their malicious and false report of child abuse. A copy
         of the statements are attached to these findings. Chen and Tao must each sign
         and date each statement, and they mllst have each notarized.


         Signed on]une ~· 2org, at Houston, Texas.

                                                                    ,1~ 0
                                                  ~
                                                         iE
                                                              .. ,~~H--.-~-------"--'
                                                               ..


                                                        lynn N. Hughes
                                                   United States District]udge




1
    Tex. Fam. Code Ann.§ 261.106 (West).

                                            -s-
